
	
		II
		Calendar No. 1077
		110th CONGRESS
		2d Session
		S. 3564
		[Report No. 110–499]
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To restore the value of every American in environmental
		  decisions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Value of Every American
			 in Environmental Decisions Act.
		2.Valuation of
			 statistical life in Environmental Protection Agency decisionmaking
			(a)FindingsCongress finds that—
				(1)using a dollar
			 value to establish the worth of a human life as the basis of making decisions
			 about whether to take actions to protect humans from dying from environmental
			 pollution has been controversial, because that practice—
					(A)offends many
			 deeply held religious, moral, and ethical beliefs of people in the United
			 States;
					(B)fails to
			 sufficiently consider the long-standing use of credible and accepted
			 alternative decisionmaking tools, such as—
						(i)health-based
			 protections that use the latest science to understand and address serious
			 health threats, including safeguards that seek to protect vulnerable
			 individuals (such as pregnant women, infants, children, and the
			 elderly);
						(ii)technology-forcing
			 standards that promote increased research and development in effective,
			 cutting-edge technologies that can save lives by cutting costs while—
							(I)reducing the use
			 of dangerous materials;
							(II)preventing or
			 reducing the release of those materials into the environment; or
							(III)creating new
			 and safer systems or materials;
							(iii)right-to-know
			 safeguards that—
							(I)inform families,
			 communities, workers, and others about known or potential threats;
							(II)enable those
			 individuals and communities to make decisions about safety based on the
			 information; and
							(III)encourage
			 emitters and users of toxic chemicals to reduce the emission and use of those
			 chemicals; and
							(C)fails to promote
			 the development and improvement of other desirable methods of
			 decisionmaking;
					(2)decisionmaking by
			 the Environmental Protection Agency usually involves policy decisions and legal
			 standards, such as health-based protections, technology-forcing standards, or
			 right-to-know safeguards, rather than monetized values of life and
			 illnesses;
				(3)Federal agencies
			 should continue to consider the nonquantifiable benefits of agency actions,
			 regardless of whether the number of deaths or illnesses resulting from those
			 actions can be quantified or expressed in monetary terms;
				(4)(A)there is a great
			 difference between a voluntarily accepted risk and an involuntarily imposed
			 risk; and
					(B)that difference renders the use of a
			 value of statistical life based on measures of voluntarily accepted risks
			 questionable as applied to involuntarily imposed risks; and
					(5)as of the date of
			 enactment of this Act, applicable value of statistical life methodologies do
			 not represent the full value of a human life, including (among other issues)
			 the concepts that—
					(A)an individual may
			 value another life more than one’s own, for example the lives of family members
			 or children;
					(B)infants,
			 children, and many other individuals do not have the ability to decide the
			 appropriate value of avoiding death;
					(C)many studies of
			 statistical life methodologies are based on a small subset of the population
			 that may be willing to accept a higher risk of death or illness for less
			 compensation than other members of society; and
					(D)differing
			 economic situations or negotiating positions may falsely skew statistical life
			 methodology estimates downward.
					(b)Value of
			 statistical life
				(1)RequirementTo
			 the extent that the Administrator of the Environmental Protection Agency
			 (referred to in this Act as the Administrator) uses in
			 decisionmaking any value of statistical life, including the life of pregnant
			 women, infants, children, and the elderly, the Administrator—
					(A)shall not reduce
			 that value below the highest value of statistical life used in a decisionmaking
			 of the Administrator before the date of enactment of this Act; and
					(B)shall increase
			 that value not less frequently than once each calendar year, by adjusting the
			 value to reflect—
						(i)the
			 average annual total compensation of individuals, including income and
			 benefits;
						(ii)the average
			 capital that may be liquidated upon the death of an individual; and
						(iii)the value of
			 nonpaid activities, including the relevant activities described in the American
			 Time Survey Results published by the Bureau of Labor Statistics of the
			 Department of Labor.
						(2)ProhibitionThe
			 Administrator shall not decrease the value of statistical life used in a
			 decisionmaking by the Administrator based on age, income, race, illness,
			 disability, date of death, or any other personal attribute or relativistic
			 analysis of the value of life.
				(3)Transparency
			 requirementThe Administrator shall—
					(A)ensure that the
			 process of the Administrator for establishing a value of statistical life under
			 this subsection is conducted in a manner that is open to the public, including
			 by—
						(i)providing public
			 notice and an opportunity to comment for a period of at least 60 days on any
			 proposed revision of a value of a statistical life;
						(ii)explaining the
			 process to the public using common, understandable terms; and
						(iii)for each
			 significant study upon which the Administrator relies, providing—
							(I)a short
			 description of the methodological strengths and weaknesses of the study;
			 and
							(II)a description of
			 the injury, illness, death, or other event used as a basis for the study;
			 and
							(B)provide to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives, concurrently with the
			 public notice described in subparagraph (A)(i), any proposed revision of a
			 value of a statistical life.
					(c)Effect of
			 sectionNothing in this section—
				(1)expresses on
			 behalf of Congress any endorsement of any—
					(A)use of value of
			 statistical life analysis as a decisionmaking criterion;
					(B)cost-benefit
			 analysis;
					(C)regulatory
			 decisionmaking threshold; or
					(D)single process of
			 agency decisionmaking;
					(2)creates a duty to
			 make or revise any standard under any other applicable law; or
				(3)affects any
			 substantive standard for promulgating regulations under any other applicable
			 law.
				
	
		September 24 (legislative day, September 17),
		  2008
		Read twice and placed on the calendar
	
